       Case 19-50482         Doc 4      Filed 08/07/19         Entered 08/07/19 13:18:15     Desc Main
                                           Document            Page 1 of 7

Local Form 4                                                                                    December 2017
                                     UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION
      Debtor(s):   Miles, Tracy Lee                      §          Case No. 19-50482
                   SSN: xxxx-xx-9291                     §
                                                         §          Chapter: Chapter 13
                   Miles, Elizabeth Eller                §
                   SSN: xxxx-xx-9852



Chapter 13 Plan – Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

 Part 1: Notices: To Creditors and Other Parties in Interest


Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
you do not have an attorney, you may wish to consult one. This is a Local Plan with changes from the National
Plan. Please review carefully and, specifically, refer to Part 8 for nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your
views on these matters, then you and/or your attorney must file a written objection to confirmation and request
for hearing on confirmation at one of the following addresses:

  Cases filed in the Charlotte or Shelby Divisions:
  Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C.
28202

   Cases filed in the Statesville Division:
   Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
   Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

  Cases filed in the Asheville or Bryson City Divisions:
   Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C.
28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and
must be filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors. If
you mail your objection to confirmation to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the deadline stated above. You must also serve a copy of your objection to
confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for
the Debtor and the Chapter 13 Trustee will be served electronically. If any objections to confirmation are filed
with the Court, the objecting party must provide written notice of the date, time, and location of the hearing on
the objection. No hearing will be held unless an objection to confirmation is filed. If you or your attorney do
not take these steps, the Court may decide that you do not oppose the proposed Plan of the Debtor and may
enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state
whether or not the Plan includes each of the following items. If an item is checked as “Not Included” or if both
boxes are checked, the provision will be ineffective if set out later in the Plan.
         Case 19-50482                  Doc 4         Filed 08/07/19               Entered 08/07/19 13:18:15                   Desc Main
Local Form 4                                             Document                  Page 2 of 7                                   December 2017

1.1    A limit on the amount of a secured claim that may result in a partial payment or no payment at all to       ❑Included    ✔Not Included
                                                                                                                                ❑
       the secured creditor (Part 3.2)

1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest (Part 3.4)               ❑Included    ✔Not Included
                                                                                                                                ❑
1.3    Request for termination of the 11 U.S.C. § 362 stay as to surrendered collateral (Part 3.5)                 ❑Included    ✔Not Included
                                                                                                                                ❑
1.4    Request for assumption of executory contracts and/or unexpired leases (Part 6)                              ❑Included    ✔Not Included
                                                                                                                                ❑
1.5    Nonstandard provisions                                                                                      ✔Included
                                                                                                                   ❑            ❑Not Included

 Part 2: Plan Payments and Length of Plan


2.1     Debtor will make regular payments to the Chapter 13 Trustee as follows:
      $520.00           per          month             for             60             months
Or

                        per           month             for a                percentage composition to be paid to general unsecured
creditors

2.2    Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:
       Check all that apply.
✔
❑       Debtor will make payments directly to the Chapter 13 Trustee.

❑       Debtor will make payments pursuant to a payroll deduction order.

❑       Other (specify method of payment):                                                                     .

2.3    Additional payments.
       Check one.
✔
❑       None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.

 Part 3: Treatment of Secured Claims


3.1    Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included
       here.
       Check one.
❑       None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.

✔
❑       The Debtor will maintain the current contractual installment payments on the secured claims listed
        below, with any changes required by the applicable contract and noticed in conformity with any
        applicable rules. These payments will be disbursed by the Chapter 13 Trustee, directly by the Debtor, or
        as otherwise specified below. Any existing arrearage on a listed claim will be paid in full through
        disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. If relief from the
        automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
        ordered by the Court, all payments under this paragraph as to that collateral will cease, and all secured
        claims based on that collateral will no longer be treated by the Plan.
          Case 19-50482                   Doc 4      Filed 08/07/19               Entered 08/07/19 13:18:15              Desc Main
Local Form 4                                            Document                  Page 3 of 7                               December 2017

                                                                        Current
                                                                        installment
                                                                        payment                                          Interest rate on
 Name of creditor                           Value of                    (including                  Amount of            arrearage (if
 Collateral                                 Collateral                  escrow)                     arrearage (if any)   applicable)
 First National Bank of America             $52,740.00                  $300.00                     $6,000.00            0.00 %
 Collateral Description                                                 Disbursed by:
 a manufactured home on approximately                                   ✔ Trustee
                                                                        ❑
 1.2 acres. The value determined by tax                                 ❑Debtor
 appraisal is $52,740.                                                  ❑Other
 1130 Edwards Keys Road Roaring River,
 NC 28669-7810

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


Insert additional claims as needed.


3.2      Request for valuation of security, payment of fully secured claims, and modification of undersecured
         claims.
         Check one.
✔
❑         None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.

3.3      Secured claims excluded from 11 U.S.C. § 506.
         Check one.
✔
❑         None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.

3.4      Lien avoidance.
         Check one.
✔
❑         None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.

3.5      Surrender of collateral.
         Check one.
✔
❑         None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.

 Part 4: Treatment of Fees and Priority Claims


4.1       General
         The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations
         other than those treated in Part 4.5 below, will be paid in full without post-petition interest. Payments on
         all fees and priority claims, other than domestic support obligations, will be disbursed by the Chapter 13
         Trustee, rather than the Debtor directly.
         Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the
         Debtor directly, rather than by the Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of
         the Plan. This provision includes all regular post-petition payments, as well as any pre-petition or
         post-petition payment arrearages that may exist.

4.2       Chapter 13 Trustee’s fees
       Case 19-50482          Doc 4      Filed 08/07/19     Entered 08/07/19 13:18:15           Desc Main
Local Form 4                                Document        Page 4 of 7                            December 2017
      The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3   Debtor’s Attorney’s fees
      (a)      The total base attorney’s fee is   $4,500.00     .
      (b)      The balance of the base fee owed to the attorney is      $4,380.92     .

4.4   Priority claims other than attorney’s fees and those treated in Part 4.5.
      Check all that apply.

      ✔
      ❑        None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

      ❑        Domestic Support Obligations

4.5   Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.

      ✔
      ❑        None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.

Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the
      Chapter 13 Trustee. If more than one option is checked, the option providing the largest pro rata
      payment will be effective.

      ✔
      ❑        The funds remaining after disbursements have been made to all other creditors provided for in
               this Plan, for an estimated payout of
               1% (This is a base plan.)

            OR

      ❑        Payment of a            composition as set forth in Part 2 of the Plan. (This is a percentage plan.)

5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
      Check One.

      ✔
      ❑        None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3   Other separately classified nonpriority unsecured claims.
      Check One.

      ✔
      ❑        None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

Part 6: Executory Contracts and Unexpired Leases
         Case 19-50482                 Doc 4         Filed 08/07/19          Entered 08/07/19 13:18:15         Desc Main
Local Form 4                                            Document             Page 5 of 7                         December 2017

6.1     The executory contracts and unexpired leases listed below are assumed and will be treated as
        specified. All other executory contracts and unexpired leases are rejected.
        Check one.

        ✔
        ❑         None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate


7.1     Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the
        kind specified in 11 U.S.C. § 1306 acquired by the Debtor after commencement of the case but before
        the case is closed, dismissed, or converted to one under another chapter of the Code. All property of the
        Debtor remains vested in the estate and will vest in the Debtor upon entry of the final decree.

Part 8: Nonstandard Plan Provisions


8.1     Nonstandard Plan Provisions
          A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating
          from it. Nonstandard provisions set out elsewhere in this Local Plan are adopted in Part 8.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
          checked.
8.1.1      Insurance information for all secured claims (real property or motor vehicles):

Collateral                                     Insurance Agent and Address              Vehicle Mileage   VIN
a manufactured home on approximately 1.2       Wilkes County Insurance Agency Inc. PO                     NA
acres. The value determined by tax appraisal   Box 2486 North Wilkesboro, NC 28659
is $52,740.
1130 Edwards Keys Road Roaring River, NC
28669-7810

Insert additional insurance information as needed.

8.1.2      To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both
           secured and unsecured creditors must file proofs of their claims. Secured claims that are not timely
           filed may be disallowed or subordinated to other claims upon further order of the Court.
8.1.3      Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim
           for good cause shown.
8.1.4      Unless otherwise specifically ordered, any creditor holding a claim secured by property which is
           removed from the protection of the automatic stay, whether by judicial action, voluntary surrender, or
           through operation of the Plan, will receive no further distribution from the Chapter 13 Trustee unless
           an itemized proof of claim for any unsecured deficiency balance is filed within 120 days (or 180 days
           if the property is real estate or manufactured housing), or such other period as the Court orders, after
           the removal of the property from the protection of the automatic stay. The removal date shall be the
           date of the entry of an order confirming the Plan, modifying the Plan, or granting relief from stay. This
           provision also applies to other creditors who may claim an interest in, or a lien upon, property that is
           removed from the protection of the automatic stay or surrendered to another lien holder.
8.1.5      If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured
           creditor, the creditor shall be treated as unsecured for purposes of distribution and for any other
           purpose under the Plan and the debt shall be subject to discharge.
         Case 19-50482       Doc 4     Filed 08/07/19      Entered 08/07/19 13:18:15          Desc Main
Local Form 4                              Document         Page 6 of 7                           December 2017
8.1.6    All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in
         the Plan or will accrue no interest if the Plan so designates. For purposes of distribution, an
         “Administrative Arrearage” as defined by Local Rule 3003-1 will be included as a separate arrearage
         claim for payment by the Chapter 13 Trustee or added to any pre-petition arrearage claim.
8.1.7    The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant
         changes in net monthly income that may occur during the pendency of the case and shall amend the
         appropriate schedules previously filed in the case accordingly.
8.1.8    Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such
         Creditors, with respect to application of mortgage and mortgage-related payments, to comply with the
         provisions of 11 U.S.C. § 524(i), Local Rule 3003-1, and Local Rule 4001-1(e) relating to Arrearages,
         Administrative Arrearages, Mortgage Payments, and Conduit Mortgage Payments. The terms of Local
         Rule 3003-1 are specifically incorporated herein by reference as if completely set forth with respect to
         the acceptance and application of all funds pursuant to the Conduit Mortgage Payment Rule. As a
         result, all Conduit Creditors and/or servicers for Conduit Creditors shall have an affirmative duty to do
         the following upon confirmation of the Plan:
          (a)   Properly apply all post-petition payments received from the Chapter 13 Trustee and
                designated to the pre-petition arrearage claim and the administrative arrearage claim only to
                such claims;
          (b)   Properly apply all post-petition payments received from the Chapter 13 Trustee and
                designated as Conduit Mortgage Payments beginning with the calendar month and year
                designated for such payment by the Court in the Order Confirming Plan;
          (c)   Properly apply all post-petition payments received directly from the Debtor in a non-conduit
                mortgage plan only to post-petition payments unless otherwise ordered by the Court;
          (d)   Refrain from assessing or adding any additional fees or charges to the loan obligation of the
                Debtor based solely on a pre-petition default;
          (e)   Refrain from assessing or adding any additional fees or charges to the loan obligation of the
                Debtor (including additional interest, escrow, and taxes) unless notice of such fees and charges
                has been timely filed pursuant to the applicable Federal Rule of Bankruptcy Procedure and a
                proof of claim has been filed and has not been disallowed upon objection of the Chapter 13
                Trustee or the Debtor;
          (f)   To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable
                Federal Rule of Bankruptcy Procedure and are added to the Plan, to apply only payments
                received from the Chapter 13 Trustee that are designated as payment of such fees and charges
                only to such fees and charges; and
          (g)   To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable
                Federal Rule of Bankruptcy Procedure and are NOT added to the Plan, to apply only payments
                received directly from the Debtor and designated as payments of such fees and charges only to
                such fees and charges.
8.1.9    If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a
         change in a variable interest rate, or if any post-petition fees or expenses are added to the Plan, and
         an increase in the plan payment is required as a result, the Debtor shall thereafter make such
         increased plan payment as is necessary. Provided, however, that the Conduit Creditor shall have
         complied with the requirements of the applicable Federal Rule of Bankruptcy Procedure for the
         allowance of such Conduit Mortgage Payment change or addition of such fees and expenses. The
         Chapter 13 Trustee shall file notice of the required plan payment increase with the Court and serve a
         copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor
         through CM/ECF.
8.1.10   All contractual provisions regarding arbitration or alternative dispute resolution are rejected in
         connection with the administration of this Chapter 13 case.
         Case 19-50482         Doc 4     Filed 08/07/19       Entered 08/07/19 13:18:15          Desc Main
Local Form 4                                Document          Page 7 of 7                           December 2017
8.1.11    Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter
          13 cases to permit affected secured creditors to contact the Debtor about the status of insurance
          coverage on property used as collateral and, if there are direct payments being made to creditors, to
          allow affected secured creditors to contact the Debtor in writing about any direct payment default and
          to require affected secured creditors to send statements, payment coupons, or other correspondence to
          the Debtor that the creditor sends to its nonbankruptcy debtor customers. Such actions do not
          constitute violations of 11 U.S.C. § 362(a).
8.1.12    Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee
          payments to creditors will be disbursed in the following order of priority:
          (a)     Administrative, including administrative priority, and secured claims to be paid in full; then,
          (b)     Pre-petition priority unsecured claims to be paid in full; then,
          (c)     Nonpriority unsecured claims.
8.1.13    Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s
          acceptance of the treatment of its claim(s) as proposed in the Plan.
8.1.14    The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless
          claimants are paid in full (100% of claims) or unless otherwise ordered by the Court.

8.1.15    Other Non-Standard Provisions, including Special Terms:

 Part 9: Signature(s):

9.1      Signatures of Debtor and Debtor’s Attorney
I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to
all matters set forth herein.

           /s/ Tracy Lee Miles                              /s/ Elizabeth Eller Miles
Signature of Debtor 1                               Signature of Debtor 2

Executed on            08/07/2019                     Executed on          08/07/2019
                MM / DD / YYYY                                      MM / DD / YYYY

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of
this document.

     /s/ Thomas C. Flippin                          Date        08/07/2019
Signature of Attorney for Debtor                           MM / DD / YYYY

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions
as noted in the Plan, the Debtor and the Debtor’s attorney certify by filing this document that the wording and
order of the provisions in this Chapter 13 Plan are substantially similar to those contained in Official Form
113.
